DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 19-20 in the reply filed on 31 January 2022 is acknowledged.  The traversal is on the ground(s) that the office action has not adequately demonstrated any of the indications of distinctness and the search of all of the claims would not impose a serious burden on the office.  This is not found persuasive because distinctness has been shown.  The inventions clearly do not overlap in scope as the compositions are different from each other.  The composition of Group I does not contain Portland cement whereas the composition of Group II does not require the exclusion of Portland cement.  The composition of Group I requires silica nanoparticles and silica nanoparticles are not a required component of the composition of Group II.  The composition of Group II requires aggregates whereas the composition of Group I does not.  Note also that the composition of Group II requires two separate component packages whereas Group I does not.  As the same materials are not required in each of the inventions of Group I and II there would be a serious burden required to search both Groups as the inventions require a different field of search and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Replacement drawings for Figures 3B, 4B, 8A, 8B, 9A and 9B were received on 03 July 2019.  These drawings are deemed acceptable for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8-9, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108892424 A.
The reference teaches, in the abstract, a nano silicon dioxide and polyvinyl alcohol fiber reinforced polymer mortar which comprises water, metakaolin, fly ash, quartz sand, alkali activator, polyvinyl alcohol fiber, nano silicon dioxide, and water reducing agent. The alkali activator is a mixture of water glass and sodium hydroxide in a mass ratio of 445:71. The nano-silicon dioxide content is 0-2.5%.  
The instant claims are met by the reference.

As for claim 2, examples S8 – S22 in the Table spanning paragraphs [0055] and [0056],  teach amounts of nano-silicon dioxide that fall within the claimed range.
As for claim 4, according to paragraphs [0039]-[0041], the average particle size of the nano-silicon dioxide is 40 nm.
As for claim 6, the alkali activator is a mixture of water glass (i.e. sodium silicate) and sodium hydroxide.
As for claim 8, the reference teaches water glass which is also known as sodium silicate.  See Example 1 which recites that the water glass is sodium silicate.
As for claim 9, the reference teaches sodium hydroxide.
As for claim 15, based on the amount of water and other components found in the Table spanning paragraphs [0055] and [0056],  the amount of water falls within the claimed range.
As for claim 16, the reference teaches that the material is placed in a mold, cured in a standard curing room at a temperature of 20±2°C, relative humidity 95% or more) after 24h, and cured for 28 days.  The temperature range recited appears to be ambient temperature.
As for claim 19, the reference teaches nano-silicon dioxide which meets the silicon dioxide nanoparticles, alkali activator (mixture of water glass and sodium hydroxide) meets the alkali activators.  The metakaolin meets the natural pozzolan.  The sand meets the fine aggregates.

Claims 1-3, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107746212 A.
The reference teaches, in the abstract, a modified reinforced geopolymer cementitious material comprises 40-60 pts. wt. silicon-alumina powder, 70-90 pts. wt. compound alkali activator, 5-15 pts. wt. modifier, and 2-6 pts. wt. condensed phosphate accelerant. The silicon-alumina powder comprises 20-30 pts. wt. metakaolin, 10-20 pts. wt. fly ash, 5-10 pts. wt. slag, 5-10 pts. wt. steel slag, 4-6 pts. wt. silica fume, and 1-2 pts. wt. nano silica.
The instant claims are met by the reference.
As for claim 1, the reference teaches nano silica which meets the silicon dioxide nanoparticles, the compound alkali activator meets the alkaline activators, and the metakaolin meets the natural pozzolan.
As for claim 2, the amount of silicon dioxide nanoparticles falls within the claimed range.
As for claim 3, the amount of silicon dioxide nanoparticles falls within the claimed range.
As for claim 6, the reference teaches a combination of an alkali metal silicate and an alkali metal hydroxide.
As for claim 8, the reference teaches sodium silicate.
As for claim 9, the reference teaches sodium hydroxide.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107902945 A.
The reference teaches, in the abstract, composite admixtures useful in high-speed railway track slab concrete comprising nano-mineral material, ultrafine slag powder, glass nano-silica and reinforcing agent.  The nano-mineral material is metakaolin having a fineness of 2-10 mu m or 10-25 mu m, where metakaolin is sintered at 550-690 degrees C, and metakaolin has purity of more than 99%.  The agent is sodium sulfate, sodium hydroxide, calcium formate, calcium hydroxide, sodium nitrite or lithium carbonate. The nano-silica is hydrophilic gas phase nano-silica, having specific surface area of 200000-300000 m2/kg, and chloride ion content of less than 0.06%.
The instant claims are met by the reference.
As for claim 1, the nano silica meets the silicon dioxide nanoparticles, the activators which include sodium hydroxide, etc. meet the activators and the metakaolin meets the natural pozzolan.  As the composition is for use in concrete, a concrete containing the composition is implicitly taught.
As for claim 2, based on the examples, the amount of the nano-silica falls within the claimed range.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106746982 A.
The reference teaches, in the abstract, a high-ductility heat-preserving dry powder mortar comprises 45-55 pts. wt. cement, 8-10 pts. wt. superfine calcium carbonate, 1-2 pts. wt. graphite powder, 1-2 pts. wt. quartz powder, 3-5 pts. wt. nano-silicon dioxide powder, 0.3-0.5 pts. wt. fatty alcohol, 2-4 pts. wt. polypropylene fiber, 2-4 pts. wt. high molecular emulsion, 1-2 pts. wt. calcium nitrite, 0.3-0.5 pts. wt. wood glue, 0.3-0.6 pts. wt. wood fiber, 6-8 pts. wt. waste polystyrene foam, 0.1-0.2 pts. wt. triterpenoid saponin, 0.1-0.2 pts. wt. sodium 
The claim is met by the reference.
As for claim 19, the reference teaches expanded perlite which meets the natural pozzolan, nano-silicon dioxide powder which meets the silicon dioxide nanoparticles, and which meets the fine aggregate and sodium carbonate which meets the activator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bawri et al (US Patent Application Publication No. US 2021/0323869 A1).

The reference teaches, in claim 1, an engineered concrete binder composition, comprising: a first set of cementitious material comprising hydraulic material optionally along with pozzolanic material; and a second set of cementitious material comprising pozzolanic material and pozzolan activator material, the second set of cementitious material having a mode average particle diameter (D2) not greater than 1/3 of the mode average particle diameter of the first set of cementitious material (D1).  Claim 5 teaches that the pozzolan activator material is selected from a group comprising of sodium sulphate, slag sand, lime and combination thereof. Claim 8 teaches that the pozzolanic material is selected from a group comprising of fly ash, blast furnace slag, volcanic ash material, a quartz material, pond ash, chemically modified fly ash, chemically modified blast furnace slag, chemically modified quartz, and combinations thereof.  Claim 10 teaches that the composition further comprises at least one additive selected from a group comprising of micro silica, nano-silica, metakaolin, carbon nanotube (CNT) based additives, and combinations thereof.
The instant claim is obvious over the reference.
As for claim 1, the reference teaches the formation of a concrete composition that can comprise a hydraulic material, a pozzolanic material such as volcanic ash which would meet the natural pozzolan; nano-silica which meets the silicon dioxide nanoparticles; and activators such as sodium sulphate and lime which meets the alkaline activators.  Note also that metakaolin may also be added as an additive which is also a natural pozzolan.
.

Claims 1-4, 6, 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al (US Patent Application Publication No. US 2016/0214900 A1).
The reference teaches, in claim 1, a cement composition comprising: water; pumice; hydrated lime; a set retarder; and a strength enhancer, wherein the strength enhancer is selected from the group consisting of cement kiln dust, slag, amorphous silica, and a pozzolan.  According to claim 5, the strength enhancer comprises the pozzolan and wherein the pozzolan is selected from the group consisting of diatomaceous earth, metakaolin, fly ash, zeolite, or any combination thereof.  According to claim 8, the composition can further comprise a cement set activator wherein the cement set activator comprises at least one set activator selected from the group consisting of zeolites, amines, silicates, Groups IA and IIA hydroxides, monovalent salts, divalent salts, nanosilica, polyphosphates, and any combination thereof.  According to paragraph [0027], the silicates useful as the cement set activator include sodium silicate and the Groups IA and IIA hydroxides include sodium hydroxide, magnesium hydroxide, and calcium hydroxide.  According to paragraph [0013], the pumice is a lightweight aggregate material.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches that formation of a composition that can comprise pumice which meets the natural pozzolan; at least one cement set activator selected from silicates, Groups IA and IIA hydroxides and nanosilica which meets the alkaline activators and the silicon dioxide nanoparticles.  Note also that some of the pozzolans that may be used as the 
As for claim 2, the reference teaches that the cement set activator which may be nanosilica is present in an amount of 0.1% to about 20% by weight of the pumice and therefore the reference teaches an amount of nanosilica that falls within the claimed range.
As for claim 3, the reference teaches that the cement set activator which may be nanosilica is present in an amount of 0.1% to about 20% by weight of the pumice and therefore the reference teaches an amount of nanosilica that falls within the claimed range.
As for claim 4, paragraph [0028] teaches that the nanosilica has a particle size of less than or equal to 100 nm and therefore it falls within the claimed range.
As for claim 6, the reference teaches that at least one set activator can be used which include sodium silicate and sodium hydroxide.
As for claim 8, the reference teaches sodium silicate as an example of the silicate utilized.
As for claim 9, the reference teaches sodium hydroxide as an example of a Group IA hydroxide utilized.
As for claim 19, the reference teaches that formation of a composition that can comprise pumice which meets the natural pozzolan as well as the aggregate; at least one cement set activator selected from silicates, Groups IA and IIA hydroxides and nanosilica which meets the alkaline activators and the silicon dioxide nanoparticles.  Note also that some of the pozzolans that may be used as the strength enhancer include diatomaceous earth and metakaolin each of which are natural pozzolans.

Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 1, 4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 108529925 A.
The reference teaches, in the abstract, a shield tube concrete anti-cracking agent comprises 30-45 wt.% metakaolin, 12-20 wt.% silica fume, 10-15 wt.% polyacrylamide, 5-10 wt.% nano silicon dioxide, 4-8 wt.% water glass, 2-5 wt.% welan gum, and balance hydroxypropyl cellulose ether and the total weight of shield tube concrete anti-cracking agent is 100 wt.%.  The composition is added to cement or other cementing material.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches nano silicon dioxide which meets the silicon dioxide nanoparticles, water glass which meets the activator and metakaolin which meets the natural pozzolan.  While the examples focus on Portland cement as the cement material it is clear from the reference that other cements or cementing materials may be utilized as the reference teaches that other cementing materials may be present.
As for claim 4, according to page 2 of the machine translation, the nano silicon dioxide has an average particle diameter of 30±5 nm.

As for claim 14, based on the amounts of the components recited in the Table found in paragraph [0021] and [0028] the weight ratio of coarse aggregate to fine aggregate falls within the claimed range.
As for claim 15, the reference teaches, in the examples, the addition of cement, water, aggregates, etc. and therefore it teaches a slurry.  Based on the amounts of the components recited in the Table found in paragraph [0021] and [0028] the amount of water falls within the claimed range. While the examples focus on Portland cement as the cement material it is clear from the reference that other cements or cementing materials may be utilized.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 107746212 A.
The reference was discussed previously.  The size of the nano-silica ranges from 1-100 nanometers.
The instant claim is obvious over the reference.
As for claim 4, the reference teaches a size that overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
.

Allowable Subject Matter
Claims 5, 7, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  

ajg
March 9, 2022